DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment of claims 1, 5, 9, 10, 12, and 16, is acknowledged.  Applicant’s amendments directed to clarifying the previous § 112 rejections are accepted.  Regarding the new limitations related to the position of the temperature controller (heater), the limitations are addressed in the rejection below.  Regarding applicant’s arguments directed to claims 7 and 14, beginning on page 13 of the remarks, as noted by applicant, the prior art includes 30 mN/m which is included in the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0018695 (“Katomatsu”) in view of U.S. Patent Pub. 2009/0317555 (“Hori”).


Claim 1
Katomatsu discloses an inkjet-type image forming apparatus, comprising: an intermediate transfer body that has an outmost surface layer and transfers a photo-curable ink to a recording medium (intermediate transfer body 212); 5a light irradiator that performs a preliminary curing treatment by photo-curing the photo-curable ink after the ink is landed on the intermediate transfer body and before the landed ink is transferred to the recording medium (Fig. 7, paragraph [0113]); a temperature controller that causes the outmost surface layer to be melted, expanded, or contracted (paragraph [0109], heated pressure roller 236); and a transferor that transfers the photo-curable ink landed on the intermediate transfer body to the recording medium (transfer unit 218).
Katomatsu does not appear to explicitly disclose wherein the temperature controller is located between the light irradiator and the transferor. 
Hori discloses a similar image forming apparatus also including temperature controller before the transferor (paragraph [0116], pre heater 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, wherein the temperature controller is located before the transferor, as disclosed by Hori, such that the temperature controller is located between the light irradiator and the transferor, for the purpose of setting a temperature of the transfer unit to a lower temperature (Hori, paragraph 0117]). 

Claim 2
Katomatsu in view of Hori discloses the image forming apparatus according to claim 1, further comprising a layer former that forms the outmost surface layer (Katomatsu, paragraphs [0092-0093], Fig. 6).  

Claim 3
Katomatsu in view of Hori discloses the image forming apparatus according to claim 1, wherein an irradiation intensity of the light radiated from 15the light irradiator is 0.5 to 0.8 W/cm2 (Katomatsu, paragraph [0046]).

Claim 4
Katomatsu in view of Hori discloses the image forming apparatus according to claim 1, wherein the outmost surface layer includes a thermoplastic resin, and the temperature controller causes the outmost surface layer to be melted by heating the outmost surface 20layer to a glass transition temperature of the thermoplastic resin or higher before the photo-curable ink is transferred to the recording medium (Katomatsu, paragraph [0131, 0151], novolak resin).  

Claim 5
Katomatsu in view of Hori discloses the image forming apparatus according to claim 1, wherein the outmost surface layer includes a thermoplastic resin and a particle, and a shape of a surface of the 25outmost surface layer is changed to a concavo-convex shape by heating or cooling the outmost surface layer; and the temperature controller causes the outmost surface layer to be expanded or contracted by heating or cooling the outmost surface layer before the photo-curable ink is transferred to the recording medium (Figs. 6A-6E).   
Katomatsu does not appear to explicitly disclose a shape of a surface of the 25outmost surface layer is changed to a concavo-convex shape by heating or cooling the outmost surface layer.
Hori discloses a shape of a surface of the 25outmost surface layer is changed to a concavo-convex shape by heating or cooling the outmost surface layer (paragraphs [0099-0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a concavo-convex shape, as disclosed by Hori, into the device of Katomatsu in view of Katomatsu, for the purpose of providing an undercoating layer and maintenance cleaning (Hori, paragraph [0098]).

Claim 6
Katomatsu in view of Hori discloses the image forming apparatus according to claim 1, wherein 30a surface energy of the outmost surface layer before landing of the photo-curable ink is larger than a surface energy of the outmost surface layer after landing of the photo-curable ink (Katomatsu, paragraph [0217]).  

Claim 8
Katomatsu in view of Hori discloses the image forming apparatus according to claim 1, wherein the outmost surface layer does not contain an ingredient which causes aggregation of the photo-curable ink (Katomatsu, paragraph [0101]).

Claim 9
Katomatsu in view of Hori discloses the image forming apparatus according to claim 1, wherein the temperature controller heats or cools the 40outmost surface layer after the preliminary curing treatment and before the transferring (Katomatsu, paragraph [0109], heated pressure roller 236).  

Claim 10
Katomatsu discloses an inkjet-type image forming method, comprising: irradiating light in which a preliminary curing treatment is performed by photo-curing of a photo-curable ink after the photo-curable ink is landed on an intermediate transfer body having an outmost surface layer and before the 5landed photo-curable ink is transferred to a recording medium (Fig. 7, paragraph [0113]); controlling temperature in which the outmost surface layer is melted, expanded, or contracted (paragraph [0109, heated pressure roller 236); and transferring the photo-curable ink landed on the intermediate transfer body to the recording medium (transfer unit 218).
Katomatsu does not appear to explicitly disclose wherein the temperature is controlled between the light irradiator and the transferring the photo-curable ink. 
Hori discloses a similar image forming apparatus also including temperature controller before the transferor (paragraph [0116], pre heater 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, wherein the temperature controller is located before the transferor, as disclosed by Hori, such that the temperature is controlled between the light irradiator and the transferring the photo-curable ink, for the purpose of setting a temperature of the transfer unit to a lower temperature (Hori, paragraph 0117]). 
Claim 11
Katomatsu in view of Hori discloses the image forming method according to claim 10, wherein 10the outmost surface layer includes a thermoplastic resin, and in the transferring, the outmost surface layer is melted by heating the outmost surface layer to a glass transition temperature of the thermoplastic resin or higher before the photo-curable ink is transferred to the recording medium (Katomatsu, paragraph [0131, 0151], novolak resin).   

Claim 1512
Katomatsu in view of Hori discloses the image forming method according to claim 10, wherein the outmost surface layer includes a thermoplastic resin and a particle, and a shape of a surface of the outmost surface layer is changed to a concavo-convex shape by heating or cooling the outmost surface layer; and in the controlling temperature, the outmost surface layer is expanded or contracted by heating or cooling the outmost surface layer (Katomatsu, Figs. 6A-6E).    
Katomatsu does not appear to explicitly disclose a shape of a surface of the 25outmost surface layer is changed to a concavo-convex shape by heating or cooling the outmost surface layer.
Hori discloses a shape of a surface of the 25outmost surface layer is changed to a concavo-convex shape by heating or cooling the outmost surface layer (paragraphs [0099-0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a concavo-convex shape, as disclosed by Hori, into the device of Katomatsu in view of Katomatsu, for the purpose of providing an undercoating layer and maintenance cleaning (Hori, paragraph [0098]).

Claim 13
Katomatsu in view of Hori discloses the image forming method according to claim 10, wherein a surface energy of the outmost surface layer before landing of the photo-curable ink is larger than a surface energy of the outmost surface layer after landing of the photo-curable ink (Katomatsu, paragraph [0217]).    

Claim 15
Katomatsu in view of Hori discloses the image forming method according to claim 10, wherein the outmost surface layer does not contain an ingredient which causes aggregation of the photo-curable ink (Katomatsu, paragraph [0101]).  

Claim 16
Katomatsu discloses the image forming method according to claim 10, wherein in the controlling temperature, the outmost surface layer is heated or cooled after the preliminary curing treatment and before the transferring (paragraph [0109], heated pressure roller 236).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0018695 (“Katomatsu”) in view of U.S. Patent Pub. 2009/0317555 (“Hori”), further in view of U.S. Patent Pub. 2011/0086946 (“Kotake”).
Claim 7
Katomatsu in view of Hori discloses the image forming apparatus according to claim 6.
Katomatsu in view of Hori does not appear to explicitly disclose wherein the surface energy of the outmost surface layer after landing of the photo-curable ink is 30 mN/m or more.  
Kotake discloses a photo curable ink with surface energy 30 mN/m or more (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used wherein the surface energy of the outmost surface layer after landing of the photo-curable ink is 30 mN/m or more, as disclosed by Kotake, into the device of Katomatsu in view of Hori, for the purpose of maintaining the desired ink viscosity (Kotake, paragraph [0033]).
	
Claim 2514
Katomatsu in view of Hori discloses the image forming method according to claim 12.
Katomatsu in view of Hori does not appear to explicitly disclose wherein the surface energy of the outmost surface layer after landing of the photo-curable ink is 30 mN/m or more.  
Kotake discloses a photo curable ink with surface energy 30 mN/m or more (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used wherein the surface energy of the outmost surface layer after landing of the photo-curable ink is 30 mN/m or more, as disclosed by Kotake, into the device of Katomatsu in view of Hori, for the purpose of maintaining the desired ink viscosity (Kotake, paragraph [0033]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICA S LIN/Primary Examiner, Art Unit 2853